        Case 4:18-cv-00338-RGE-SBJ Document 27 Filed 03/25/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA

  MONTRAY         LITTLE    and   JARED
  CLINTON,
                                              Case No. 4-18-cv-00338
          Plaintiffs,

  vs.

  KYLE THIES, individually and in his
  official capacity as a law
  enforcement officer for the Des             NOTICE RE: COURT’S MARCH 20, 2019
  Moines, Iowa Police Department;             ORDER
  NATALIE HEINEMANN, individually
  and in her official capacity as a law
  enforcement officer for the Des
  Moines, Iowa Police Department;
  DANA WINGERT, individually and in
  his official capacity as Chief of
  Police for the Des Moines, Iowa
  Police Department; CITY OF DES
  MOINES, IOWA,

          Defendants.

        COME NOW the undersigned attorney, Gina Messamer, and hereby provides

notice to the Court that a copy of the Court’s March 20, 2019 Order was provided to

Montray Little on March 21, 2019 via email to montraylittle@gmail.com and Facebook

messenger.

                                  PARRISH KRUIDENIER DUNN BOLES GRIBBLE
                                  GENTRY BROWN & BERGMANN, L.L.P.

                                  By: __/s/ Gina Messamer__________
                                        Gina Messamer             AT0011823
                                        2910 Grand Avenue
                                        Des Moines, Iowa 50312
                                        Telephone: (515) 284-5737
                                        Facsimile: (515) 284-1704
                                        Email: gmessamer@parrishlaw.com
                                        ATTORNEY FOR PLAINTIFFS



                                          1
      Case 4:18-cv-00338-RGE-SBJ Document 27 Filed 03/25/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

The undersigned hereby certifies that on March 25 copy of the foregoing was served either
electronically or by U.S. First Class Mail upon the following:

John O. Haraldson
Assistant City Attorney
City Hall, 400 Robert D. Ray Dr.
Des Moines, Iowa 50309-1891
Telephone: 515-283-4547
Fax: 515-237-1748
E-Mail: JOHaraldson@dmgov.org
ATTORNEY FOR DEFENDANTS HEINEMANN,
WINGERT, AND CITY OF DES MOINES

Gregory R. Brown
Joseph G. Gamble
Duncan, Green, Brown & Langeness
400 Locust Street, Suite 380
Des Moines, Iowa 50309-2331
Telephone: (515)288-6440
Fax: (515)288-6448
E-Mail: gsbrown@duncangreelaw.com
E-Mail: jgamble@duncangreenlaw.com
ATTORNEYS FOR DEFENDANT THIES

Montray Little
E-Mail: montraylittle@gmail.com
                                               /s/ Anita Soderblom




                                           2
